Citation Nr: 1456507	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an undiagnosed illness, to include esophageal, gastrointestinal and/or musculoskeletal disabilities. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, and Father


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Reno, Nevada.  In that decision, the RO denied a claim of service connection for an undiagnosed illness of the musculoskeletal system. 

In January 2013, the Veteran testified before a Decision Review Officer (DRO). In March 2013, the Veteran testified before the undersigned at a Board hearing. Copies of the transcripts have been reviewed and are in the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

As an initial matter, confirmation of service in Southwest Asia should be associated with the file. While it is understandable that such service might be conceded because of the Veteran's receipt of the Southwest Asia Service medal, sometimes this medal is awarded and the awardee does not have service in the Southwest Asia theater of operations as defined by 38 C.F.R. §  3.317 (2014). The Board requests confirmation for the specific dates and locations of the Veteran's service during the Gulf War. 

Assuming confirmation of Southwest Asia service, at the March 2013 Board hearing, the Veteran stated he had recently had a Gulf War Registry examination at VA on March 13, 2013. While VA treatment records dating to May 2013 are in the file (see Virtual VA), the Board does not find a Gulf War Registry examination within those records; there is a VA ER note for a contusion on the right great toe on March 13, 2013. A search is requested for a Gulf War Registry examination. 38 C.F.R. § 3.159(c)(3) (2014). Updated VA treatment records are also requested. Id. 

Also, if Southwest Asia service is confirmed and new and relevant records are associated with the file (i.e., those that conflict with the conclusions of the March 2012 VA examination report or the November 2010 VA examination report) send the file for an updated opinion. 

Accordingly, the case is REMANDED for the following action:

1. Provide confirmation of the Veteran's service in Southwest Asia during the Gulf War. If unavailable, notify the Veteran and document the steps taken to confirm such service in the file.

2. After confirming service in Southwest Asia, request that any Gulf War Registry examination be associated with the file. If unavailable, notify the Veteran and document notice in the file in accordance with 38 C.F.R. § 3.159(e) (2014). 

3. Assuming confirmation of service in Southwest Asia, request updated VA treatment records from May 2014 to the present and associate them with the file. If unavailable, notify the Veteran and document notice in the file in accordance with 38 C.F.R. § 3.159(e) (2014).

4. If new and relevant records are associated with the file, send the file to an examiner for an updated opinion. The examiner should note the opinions given in March 2012 and November 2010 and explain whether a different conclusion could be reached based on the new/updated evidence. A copy of this remand and the claims file must be provided to the examiner. 

The examiner should characterize the claimed musculoskeletal, esophageal or intestinal disabilities as one of the following: 

* An undiagnosed illness;  

* A diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology (to include a functional gastrointestinal disability); 

* A diagnosable chronic multi-symptom illness with a partially explained etiology (for example, diabetes mellitus); or 

* A disease with a clear and specific etiology (for example, as the November 2010 examination report diagnoses, orthopedic injuries/traumas from post-service rodeo experiences). 

If any other disease with a partially explained or clear and specific etiology is diagnosed, the examiner should state whether it as least as likely as not that disability is caused by or related to service. 

If the signs and symptoms present are not characteristic of a known clinical diagnosis, the examiner should state this fact. 

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.  

5. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

